Broyles, C. J.
An action for money damages against a municipal corporation, for injuries to person or property, cannot be maintained unless it is made to appear that before the suit was filed the governing authority of the municipality was furnished with a written statement of the plaintiff’s claim, and that such statement set forth the time, the place, and the extent of the alleged injuries as near as practicable, and the negligence which caused them. Civil Code (1910), § 910; Marks v. City of Rome, 145 Ga. 399 (3) (89 S. E. 324); City Council of Augusta v. Marks, 124 Ga. 368 (52 S. E. 539); Maryon v. City of Atlanta, 149 Ga. 36 (99 S. E. 116).
(a) While a substantial compliance with the above-cited code section is all that is required (Langley v. Augusta, 118 Ga. 590 (11), 600, 45 S. E. 486), the petition as amended in the instant case showed no such compliance and was fatally defective in this respect. It follows that the court did not err in dismissing it on general demurrer.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Jeff S. Story, for plaintiff.
P. T. Knight, for defendant.